Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  typographical errors.  Appropriate correction is required.
The phrase “wherein the temporal subspace...”should be amended to “wherein a temporal subspace”.
The term “a subject” in line 14 of the claim should be amended to “the subject”.
The term “MF data” in line 15 should be amended to “MRF data”.
The term “the optimization problem” in line 17 should be amended to “the constrained optimization problem”. 
The phrase “time series of images” in lines 19-20 should be amended to “MRF time-series of images.”

Claims 23-25 are objected to because of the following informalities:  typographical errors.  Appropriate correction is required.
The term “the computer” should be amended to “the computer system”. 

Claim 24 are objected to because of the following informalities:  typographical errors.  Appropriate correction is required.
The term “the optimization problem” should be amended to “the constrained optimization problem”. 

Claim 24 are objected to because of the following informalities:  typographical errors.  Appropriate correction is required.
The term “MRF time-series images” should be amended to “MRF time-series of images”. 

Claim 26 is objected to because of the following informalities:  typographical errors.  Appropriate correction is required.
The phrase “wherein the temporal subspace...”should be amended to “wherein a temporal subspace”.
The term “an MRF time series of images” in line 9 should be amended to “an MRF time-series of images”. 
The term “MF data” in line 9 should be amended to “MRF data”.
The term “the optimization problem” in line 11 should be amended to “the constrained optimization problem”. 
The phrase “time series of images” in line 13 should be amended to “MRF time-series of images.”

Claims 27-31 are objected to because of the following informalities:  typographical errors.  Appropriate correction is required.
The term “the computer” should be amended to “the computer system”. 

Claims 29-30 and 32 are objected to because of the following informalities:  typographical errors.  Appropriate correction is required.
The term “the optimization problem” should be amended to “the constrained optimization problem”. 

Claim 33 is objected to because of the following informalities:  typographical errors.  Appropriate correction is required.
The phrase “the cth coil” should be amended to “a cth coil”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claims 24 and 29, the claims disclose the limitations “wherein the computer is further programmed to select initial tissue parameters reconstructing the MRF time-series of images and iteratively adjust the tissue parameters by solving the optimization problem.” The specification does not disclose supporting material for iteratively adjust the tissue parameters by solving the optimization problem. The specification discloses iterative reconstruction of MRF time-series of images, but does not state iteratively adjusting tissue parameter. The specification discloses “subsequent parameter estimation” however that does not mean “iteratively adjusting the tissue parameters”. Subsequent parameter estimation could mean determining a T1 value, then determining a T2 value, then determining a diffusion coefficient, and so on. Therefore, the claims lack enablement. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25, 27, 29 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the claim discloses “a radio frequency (RF) system configured to apply an excitation field to the subject and acquire MR image data from a ROI” and “… the RF system to acquire magnetic resonance fingerprinting (MRF) data from a subject”. The claim discloses acquiring MR image data and MRF data from the subject. It is not clear what is done with the MR image data. Therefore, the claim is considered indefinite. Claims 22-25 are rejected for depending on claim 21.

Regarding claim 22, the claim discloses “wherein the computer is further programmed to apply the subspace constraints for the low-rank model by estimating a temporal subspace structure of the low-rank model from an ensemble of magnetization dynamics.” 
Claim 21 also discloses “wherein the temporal subspace structure of the low-lank model is pre-estimated from an ensemble of magnetization dynamics”.
It is not clear if “a temporal subspace structure” in claim 22 is the same or different from “the temporal subspace structure” in claim 21.
It is not clear if “an ensemble of magnetization dynamics” in claim 22 is the same or different from “an ensemble of magnetization dynamics” in claim 21.
Further, it is not clear how claim 22 further limits claim 21 if the above limitations are in fact the same.

Regarding claim 24, it is not clear how the tissue parameters are iteratively adjusted by solving the optimization problem. The specification does not mention iteratively adjusting the tissue parameters. Therefore, the claim is considered indefinite. See also rejection of claims 24 and 29 above for 112(a).

Regarding claim 27, the same reasons for indefiniteness of claim 22 also apply to this claim. 

Regarding claim 29, it is not clear how the tissue parameters are iteratively adjusted by solving the optimization problem. The specification does not mention iteratively adjusting the tissue parameters. Therefore, the claim is considered indefinite. See also rejection of claims 24 and 29 above for 112(a).

Regarding claim 31, the claim discloses “wherein the computer is further programmed to perform a dictionary matching process to generate MR parameter maps from the MRF data” but claim 26 discloses “generating MR parameter maps from the reconstructed time series of images.” It is not clear if the MR parameter maps are generated from the MRF data or the MRF time-series of images. 

Regarding claim 32, the claim discloses “C represents the collection of MRF time-series images” and then “matrix C”. It is not clear if C is the MRF time-series of images or a matrix.

Regarding claim 33, the variable Nc is undefined. Therefore, the claim is considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (“Accelerated MR Parameter Mapping with Low-Rank and Sparsity Constraints”), in view of McGivney (“SVD Compression for Magnetic Resonance Fingerprinting in the Time Domain”).

Regarding claim 21, Zhao teaches a magnetic resonance imaging (MRI) system comprising: 
a magnet system configured to generate a polarizing magnetic field about at least a portion of a subject arranged in the MRI system [See Methods section, wherein a 3T Siemens Trio scanner was used, which includes a magnet system. See also rest of reference.]; 
a plurality of gradient coils configured to apply a gradient field to the polarizing magnetic field [See Methods section, wherein a 3T Siemens Trio scanner was used, which includes a gradient system. See also rest of reference.]; 
a radio frequency (RF) system configured to apply an excitation field to the subject and acquire MR image data from a ROI [See Methods section, wherein a 3T Siemens Trio scanner was used with a 12 channel head-coil receiver. See also rest of reference.]]; 
a computer system programmed to: 
access a low-rank model; 
apply subspace constraints for the low-rank model, wherein the temporal subspace structure of the low-lank model is pre-estimated from an ensemble of magnetization dynamics [See Introduction, Theory, and Methods section which discloses estimating a temporal subspace structure of the low-lank model from an ensemble of magnetization dynamics. See also the rest of reference that teaches estimated subspaces. See also rest of reference.]; 
control the plurality of gradient coils and the RF system to acquire magnetic resonance data from a subject [See Methods section wherein echoes were acquired. See also Theory section wherein the steps of how the data is processed is disclosed. See also rest of reference.]; 
reconstruct images from the MR data by solving a constrained optimization problem using the low-rank model and the subspace constraints, for which an input to the optimization problem is the MR data and an output from the optimization problem is the images [See entire Theory section. See specifically, Page 490 and equations disclosed that show a constrained optimization problem using a low-rank model. See also Appendix and rest of reference.]; and 
generate MR parameter maps from the reconstructed images [See entire Theory, Method, and Results sections, wherein parameter maps can be determined from the reconstructed images. See also rest of reference.].
However, Zhao is silent in teaching acquiring magnetic resonance fingerprinting (MRF) data and reconstructing MRF time series of images.
	McGivney, which is also in the field of MRI utilizing low-rank methods, teaches acquiring magnetic resonance fingerprinting (MRF) data and reconstructing MRF time series of images [See Pages 2311-2314, wherein MRF data is acquired and MRF time-series images are reconstructed. See also Fig. 1, which teaches reconstructing MRF time-series images from MRF data. See also rest of reference.]. McGivney further teaches  generate MR parameter maps from the reconstructed time series of images [Fig. 1, wherein template matching is performed with the time-series of MRF images. Template matching is used to match the acquired data with the dictionary to determine parameter maps. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Zhao and McGivney because McGivney teaches MRF is a known technique in the art and provides simultaneous parameter maps of tissues [McGivney - Page 2311], and a goal of Zhao is to provide parameter maps in an accelerated fashion. Therefore by combining MRF disclosed by McGivney with the method disclosed Chen, a reduction in time can be seen to acquire multiple parameter maps.

Regarding claim 22, Zhao and McGivney teach the limitations of claim 21, which this claim depend from.
 Zhao further teaches wherein the computer is further programmed to apply the subspace constraints for the low-rank model by estimating a temporal subspace structure of the low-rank model from an ensemble of magnetization dynamics [See Introduction, Theory, and Methods section which discloses estimating a temporal subspace structure of the low-lank model from an ensemble of magnetization dynamics. See also the rest of reference that teaches estimated subspaces. See also rest of reference.].

Regarding claim 23, Zhao and McGivney teach the limitations of claim 21, which this claim depend from.
Zhao further teaches wherein the computer is further programmed to apply the subspace constraints using a matrix factorization to reduce a number of degrees of freedom for reconstructing the MR images [See Theory section, which includes the applying subspace constraints using matrix factorization. See also rest of reference.].
However, Zhao is silent in teaching MRF time-series of images.
McGivney further teaches MRF time-series of images [See Pages 2311-2314, wherein MRF data is acquired and MRF time-series images are reconstructed. See also Fig. 1, which teaches reconstructing MRF time-series images from MRF data. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Zhao and McGivney because McGivney teaches MRF is a known technique in the art and provides simultaneous parameter maps of tissues [McGivney - Page 2311], and a goal of Zhao is to provide parameter maps in an accelerated fashion. Therefore by combining MRF disclosed by McGivney with the method disclosed Chen, a reduction in time can be seen to acquire multiple parameter maps.

Regarding claim 25, Zhao and McGivney teach the limitations of claim 21, which this claim depend from.
Zhao further teaches wherein the computer is further programmed to combine a joint sparsity constraint that captures correlated edge structure of co-registered MR images [See pages 490-493 which teaches combine a joint sparsity constraint that captures correlated edge structure of co-registered images. See also rest of reference.].
However, Zhao is silent in teaching MRF time series of images. 
McGivney, teaches acquiring magnetic resonance fingerprinting (MRF) data and reconstructing MRF time series of images [See Pages 2311-2314, wherein MRF data is acquired and MRF time-series images are reconstructed. See also Fig. 1, which teaches reconstructing MRF time-series images from MRF data. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Zhao and McGivney because McGivney teaches MRF is a known technique in the art and provides simultaneous parameter maps of tissues [McGivney - Page 2311], and a goal of Zhao is to provide parameter maps in an accelerated fashion. Therefore by combining MRF disclosed by McGivney with the method disclosed Chen, a reduction in time can be seen to acquire multiple parameter maps.

Regarding claim 26, the same reasons for rejection of claim 21 also apply to claim 26. Claim 26 is merely the method version of apparatus claim 21.

Regarding claim 27, the same reasons for rejection of claim 22 also apply to claim 27. Claim 27 is merely the method version of apparatus claim 22.

Regarding claim 28, the same reasons for rejection of claim 23 also apply to claim 28. Claim 28 is merely the method version of apparatus claim 23.

Regarding claim 30, Zhao and McGivney teach the limitations of claim 26, which this claim depend from.
Zhao further teaches wherein the computer is further programmed to perform an augmented Lagrangian-based method to solve the optimization problem [See pages 490-491, which teaches an augmented Lagrangian-based method to solve the optimization problem. See also rest of reference.].

Regarding claim 31, Zhao and McGivney teach the limitations of claim 26, which this claim depend from.
Zhao further teaches generate MR parameter maps from the MR data [See entire Theory, Method, and Results sections, wherein parameter maps can be determined from the reconstructed images. See also rest of reference.].
Zhao is silent in teaching wherein the computer is further programmed to perform a dictionary matching process to generate MR parameter maps from the MRF data.
McGivney further teaches wherein the computer is further programmed to perform a dictionary matching process to generate MR parameter maps from the MRF data [See whole reference which teaches using a dictionary for matching the acquired MRF data to stored data in the dictionary to determine parameter maps.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Zhao and McGivney because McGivney teaches MRF is a known technique in the art and provides simultaneous parameter maps of tissues [McGivney - Page 2311], and a goal of Zhao is to provide parameter maps in an accelerated fashion. Therefore by combining MRF disclosed by McGivney with the method disclosed Chen, a reduction in time can be seen to acquire multiple parameter maps.

Regarding claim 32, Zhao and McGivney teach the limitations of claim 26, which this claim depend from.
Zhao further teaches wherein the optimization problem is formed as: C=UV [See Page 940, right column. See also the rest of reference.]; 
where C represents the collection of MR images, U ε CN x L and V ε CL x M respectively represent spatial and temporal subspaces of C, L denotes a rank value, and M and N respectively represent the row and column dimensions of the matrix C [See Page 940, right column. See also the rest of reference.]. 
However, Zhao is silent in teaching MRF time series of images. 
McGivney, teaches acquiring magnetic resonance fingerprinting (MRF) data and reconstructing MRF time series of images [See Pages 2311-2314, wherein MRF data is acquired and MRF time-series images are reconstructed. See also Fig. 1, which teaches reconstructing MRF time-series images from MRF data.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Zhao and McGivney because McGivney teaches MRF is a known technique in the art and provides simultaneous parameter maps of tissues [McGivney - Page 2311], and a goal of Zhao is to provide parameter maps in an accelerated fashion. Therefore by combining MRF disclosed by McGivney with the method disclosed Chen, a reduction in time can be seen to acquire multiple parameter maps.

Regarding claim 33, Zhao and McGivney teach the limitations of claim 32, which this claim depend from.
Zhao further teaches wherein, to solve the constrained optimization problem, the spatial subspace, U is found by:

    PNG
    media_image1.png
    57
    350
    media_image1.png
    Greyscale

where dc represents MR data from the cth coil, Fu represents an undersampled Fourier encoding matrix, Sc represents coil sensitivities associated with the cth coil, D represents a spatial finite difference matrix, and λ represents a regularization parameter [See Pages 940, right column to 941 left column. See also the rest of reference.].
However, Zhao is silent in teaching MRF data.
McGivney, teaches acquiring magnetic resonance fingerprinting (MRF) data and reconstructing MRF time series of images [See Pages 2311-2314, wherein MRF data is acquired and MRF time-series images are reconstructed. See also Fig. 1, which teaches reconstructing MRF time-series images from MRF data.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Zhao and McGivney because McGivney teaches MRF is a known technique in the art and provides simultaneous parameter maps of tissues [McGivney - Page 2311], and a goal of Zhao is to provide parameter maps in an accelerated fashion. Therefore by combining MRF disclosed by McGivney with the method disclosed Chen, a reduction in time can be seen to acquire multiple parameter maps.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Zhao, in view of previously cited McGivney, and in further view of Chen (US 2017/0115368).

Regarding claim 24, Zhao and McGivney teach the limitations of claim 21, which this claim depend from.
Zhao further teaches wherein the computer is further programmed to select initial tissue parameters reconstructing the MR images and iteratively solving the optimization problem [See pages 490-491, wherein initial parameters are determined and the optimization problem is iteratively solved. See also rest of reference.].
However, Zhao is silent in teaching MRF time-series of images and iteratively adjust the tissue parameters.
McGivney further teaches MRF time-series of images [See Pages 2311-2314, wherein MRF data is acquired and MRF time-series images are reconstructed. See also Fig. 1, which teaches reconstructing MRF time-series images from MRF data.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Zhao and McGivney because McGivney teaches MRF is a known technique in the art and provides simultaneous parameter maps of tissues [McGivney - Page 2311], wherein providing parameter maps is also an object of the disclosure by Zhao. Therefore by combining MRF disclosed by McGivney with the method disclosed Chen, a reduction in time can be seen to acquire multiple parameter maps.
However, Zhao and McGivney are silent in teaching iteratively adjust the tissue parameters.
Chen, which is also in the field of MRI, teaches iteratively adjust the tissue parameters by solving the optimization problem [See Fig. 3, wherein tissue parameters are iteratively adjusted until matching is performed. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Zhao and McGivney with Chen because Chen also teaches acquiring MR parameter maps in an accelerated fashion, which is a goal of Zhao and McGivney, and also teaches low-rank methods in MRI, similar to Zhao and McGivney [Chen - ¶0003; ¶0033. See also rest of reference.]. Further, Chen also teaches iteratively adjusting the parameter estimates can facilitate signal matching, which will help determine parameter maps [Chen – see Fig. 3 description]. 

Regarding claim 29, the same reasons for rejection of claim 24 also apply to claim 29. Claim 29 is merely the method version of apparatus claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896